Exhibit PLURISTEM THERAPEUTICS INC. AMENDED AND RESTATED ARTICLES OF INCORPORATION As amended as of December 22, 2009 FIRST The name of this corporation is PLURISTEM THERAPEUTICS INC. SECOND Its principal office in the State of Nevada is located at 502 East John Street, Carson City, Nevada, 89706. The name and address of its resident agent is CSC Services of Nevada, Inc., at the above address. THIRD The purpose or purposes for which the corporation is organized: To engage in and carry on any lawful business activity or trade, and any activities necessary, convenient, or desirable to accomplish such purposes, not forbidden by law or by these articles of incorporation. FOURTH The aggregate number of shares which the corporation shall have authority to issue is: (i) ThirtyOne
